Ingeaham, P. J. (dissenting) :
The plaintiffs brought this action, not to obtain a money judgment against the defendant to which they would have been entitled under section 1837 of the Code of Civil Procedure, but to impress a lien *634•upon a fund which was the proceeds of real estate the title to which had been acquired by the city of New York.
We held on a former appeal that the plaintiffs had no lien upon this fund, and were not entitled to a judgment establishing such a lien (112 App. Div. 241; Wendel v. Binninger, 132 id. 785). Upon, the trial the plaintiffs did not ask for a personal judgment, but, notwithstanding the former decisions of this court, insisted upon a judgment establishing a specific lien in their favor upon this fund. The request to find for the plaintiffs specifically requested such a judgment and asked for no personal judgment, and did not ask, if the plaintiffs were entitled to no equitable relief, that the action should be continued so as to allow a recovery of a personal judgment against the individual defendants.
Under these circumstances I think the court was justified in dismissing the complaint, leaving the plaintiffs to commence an action to recover from the individual defendants any sum of money that they had received from the estate of the judgment debtor.
Judgment reversed and new trial ordered, without costs.